


Exhibit 10.19

 

EXECUTION COPY

 

[g300863ksi001.gif]

 

October 5, 2018

 

Jennifer Lopez-Gottardi, CPA

c/o Russel Reynolds & Associates

 

Re: Offer of Employment

 

Dear Ms. Lopez-Gottardi:

 

On behalf of Hemisphere Media Group, Inc., a Delaware corporation (the
“Company”), I am pleased to offer you a position as a full-time exempt Corporate
Controller.  If these terms and conditions are agreeable to you, please sign and
date a copy of this letter in the space provided below and return it to me. This
offer of employment is conditioned on your satisfactory completion of certain
requirements, as more fully explained in this letter. Your employment is subject
to the terms and conditions set forth in this letter.  Certain capitalized terms
used herein shall have the meaning set forth in the “Appendix” to this letter
(attached hereto).

 

1.                                      Your start date, subject to the
conditions herein, shall be on or about November 1, 2018.  You shall devote
substantially all of your business time and efforts to the Company and its
Affiliates and perform your duties and responsibilities consistent with the
policies, procedures and practices of the Company.  You shall report directly to
the Chief Financial Officer or his designee (each a “Supervisor”) and perform
such lawful duties and responsibilities as directed from time to time by the
Supervisor, although you will be expected to exercise discretion and independent
judgment in carrying out your job duties in the course of your employment with
the Company.  You shall initially perform your job duties in the Miami, FL
metropolitan area; provided, that you acknowledge that your duties and
responsibilities may require you to travel on business to the extent necessary
to fully perform your duties and responsibilities hereunder, and in connection
therewith, as reasonably required by the Company, you shall visit any reasonable
location, to perform your duties hereunder.  The Company shall promptly
reimburse you for your reasonable and necessary business expenses incurred in
connection with performing your duties hereunder in accordance with its
then-prevailing policies and procedures for expense reimbursement (which shall
include appropriate itemization and substantiation of expenses incurred).

 

2.                                      Your annual base salary will be paid at
a rate of $250,000 per year (“Base Salary”), payable in accordance with the
Company’s applicable payroll practices as are in effect from time to time.  At
this time, salaries are paid on a semi-monthly basis.  During your employment
with the Company, you shall have the opportunity to earn an annual bonus based
on your performance, which the Company may grant or withhold in its sole
discretion (the “Annual Bonus”).  An Annual Bonus shall be based on performance
against performance criteria established by the Supervisor, subject to your
continued employment with the Company through the payment of such bonus. Your
target Annual Bonus shall be of 30% of your Base Salary.  For the avoidance of
doubt, you

 

4000 Ponce de Leon Blvd., Suite 650, Coral Gables, FL  33146 · Tel.:
305-421-6364 · Fax: 305-421-6389

 

--------------------------------------------------------------------------------



 

shall not be eligible for an Annual Bonus for the year ending December 31,
2018.  Bonuses at the Company are usually paid by March 15 of the fiscal year
following the year in which a bonus is earned.

 

3.                                The Company shall grant to you (subject to the
approval of the Company’s Board of Directors), pursuant to, and subject to, the
terms of the Plan and an option grant certificate, an option (the “Option”) to
purchase 25,000 shares of the Company’s common stock (the “Stock”). Each share
of Stock subject to the Option has an exercise price equal to the fair market
value of a share of Stock on the date of grant.

 

4.                                If this offer is accepted and you begin
employment with the Company, you will also be eligible to participate in such
benefit programs as the Company may, in its discretion, from time to time
maintain for employees of your level, including, group health, dental and vision
coverage and long-term disability coverage, in accordance with and subject to
the eligibility and other provisions of such plans and programs.  You will be
eligible for health, dental, vision and long-term disability coverage on the
first day of the calendar month immediately following your first thirty (30)
days of employment.  The foregoing is a summary, and in case of inconsistencies,
the terms of the plans and programs will govern.  The Company expressly reserves
the right to modify, substitute or eliminate these and other benefits at any
time.

 

5.                                You will be eligible for twenty (20) vacation
days per calendar year (pro-rated for any partial calendar year) and may take
such vacation in accordance with Company policy.

 

6.                                You will be expected to abide by all Company
policies and will be required to acknowledge receipt of the basic employment
policies handbook as well as various Company policies as are in effect from time
to time.

 

7.                                You acknowledge that in the course of your
employment with the Company, you shall become familiar with the Company’s
Confidential Information, including trade secrets, and that your services are of
special, unique and extraordinary value to the Company.  You acknowledge that
the Confidential Information obtained by you while employed by the Company is
the property of the Company.  Therefore, you agree that you shall not disclose
to any unauthorized Person or use for your own purpose any Confidential
Information without the prior written consent of the Company, unless and to the
extent that the aforementioned matters become generally known to and available
for use by the public other than as a result of your acts or omissions in
violation of this letter.

 

8.                                You agree that you shall not disclose the
contents of this letter, except to your immediate family and your financial and
legal advisors, or as may be required by law or ordered by a court.  You further
agree that any disclosure to your financial or legal advisors shall only be made
after such advisors acknowledge and agree to maintain the confidentiality of
this letter and its terms.

 

9.                                You further agree that you will not improperly
use or disclose any Confidential Information or trade secrets, if any, of any
former employers or any other Person to whom you have an obligation of
confidentiality, and will not bring onto the premises of the Company any

 

2

--------------------------------------------------------------------------------



 

unpublished documents or any property belonging to any former employer or any
other Person to whom you have an obligation of confidentiality unless consented
to in writing by the former employer or other Person.

 

10.                         You acknowledge that all notes, memoranda,
specifications, devices, formulas, records, files, lists, drawings, documents,
models, equipment, property, computer, software or intellectual property
relating to the businesses of the Company, in whatever form (including
electronic), and all copies thereof, that are received or created by you while
an employee of the Company or its subsidiaries or Affiliates (including but not
limited to Confidential Information and Inventions (as defined below) are and
shall remain the property of the Company, and you shall immediately return such
property to the Company upon the termination of your employment for any reason
and, in any event, at the Company’s request.  You further agree that any
property situated on the premises of, and owned by, the Company, including disks
and other storage media, filing cabinets or other work areas, is subject to
inspection by the Company’s personnel at any time with or without notice.

 

11.                         You agree that the results and proceeds of your
services for the Company (including, but not limited to, any trade secrets,
products, services, processes, know-how, designs, developments, innovations,
analyses, drawings, reports, techniques, formulas, methods, developmental or
experimental work, improvements, discoveries, inventions, ideas, source and
object codes, programs, matters of a literary, musical, dramatic or otherwise
creative nature, writings and other works of authorship) resulting from services
performed while an employee or consultant of the Company and any works in
progress, whether or not patentable or registrable under copyright or similar
statutes, that were made, developed, conceived or reduced to practice or learned
by you, either alone or jointly with others (collectively, “Inventions”), shall
be works-made-for-hire and the Company shall be deemed the sole owner throughout
the universe of any and all trade secret, patent, copyright and other
intellectual property rights (collectively, “Proprietary Rights”) of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, with the right to use the same in perpetuity in any
manner the Company determines in its sole discretion, without any further
payment to you whatsoever.  If, for any reason, any of such results and proceeds
shall not legally be a work-made-for-hire and/or there are any Proprietary
Rights which do not accrue to the Company under the immediately preceding
sentence, then you hereby irrevocably assign and agree to assign any and all of
your right, title and interest thereto, including any and all Proprietary Rights
of whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner determined by the Company without any further payment to you whatsoever. 
As to any Invention that you are required to assign, you shall promptly and
fully disclose to the Company all information known to you concerning such
Invention.  You hereby waive and quitclaim to the Company any and all claims, of
any nature whatsoever, that you now or may hereafter have for infringement of
any Proprietary Rights assigned hereunder to the Company.

 

12.                         You shall not, whether in writing or orally, malign,
denigrate or disparage the Company, its respective predecessors and successors,
and all of the respective current or former directors, officers, employees,
shareholders, partners, members, agents or representatives of any of the
foregoing, with respect to any of their respective past or present activities,
or otherwise publish

 

3

--------------------------------------------------------------------------------



 

(whether in writing or orally) statements that tend to portray any of the
aforementioned parties in an unfavorable light; provided that nothing herein
shall or shall be deemed to prevent or impair you from, in the course of and
consistent with his duties for the Company, making public comments which include
good faith, candid discussions, or acknowledgements regarding the Company’s
performance or business, or discussing other officers, directors, and employees
in connection with normal performance evaluations, or otherwise testifying
truthfully in any legal or administrative proceeding where such testimony is
compelled, or requested or from otherwise complying with legal requirements. 
You further agree to keep confidential the existence of, and any information
concerning, any dispute between you and the Company, except that you may
disclose information concerning such dispute to your immediate family, to the
court that is considering such dispute or to your legal counsel and other
professional advisors (provided that such counsel and other advisors agree not
to disclose any such information other than as necessary to the prosecution or
defense of such dispute)

 

13.                         You represent, warrant and covenant that as of the
date hereof: (i) you have the full right, authority and capacity to perform your
obligations hereunder, (ii) you are not bound by any agreement that conflicts
with or prevents or restricts the full performance of your duties and
obligations to the Company hereunder and (iii) the execution and delivery of
this letter shall not result in any breach or violation of, or a default under,
any existing obligation, commitment or agreement to which you are subject.

 

14.                         The Company may deduct and withhold from any amounts
payable to you such Federal, state, local, non-U.S. or other taxes as are
required or permitted to be withheld pursuant to any applicable law or
regulation.

 

15.                         You acknowledge that your employment will be
at-will.  This means that either you or the Company may end your employment at
any time, with or without cause, and with or without notice and without any
obligation to you except to pay you for your salary through the date of
termination.  You further acknowledge and agree that nothing is this letter is
intended to or does create a contract of employment.

 

16.                         Your employment is contingent upon a satisfactory
background check (including, without limitation, pre-hire drug testing),
ratification by the Company’s Board of Director and/or its Audit Committee and
your having and maintaining authorization to work in the United States.  The
Company reserves the right to terminate your employment should you fail to
possess or maintain such work authorization, or if such work authorization
expires.  You agree and understand that it is the policy of the Company to
maintain a drug-free work place.  You hereby consent to a pre-hire drug test as
a condition to your employment.  You understand that the Company has the right,
upon reasonable suspicion, to demand you immediately undergo testing for the
presence of illegal or inappropriate drug usage.

 

17.                         For purposes of paragraphs 7, 8, 9, 10, 11 and 12 of
this letter, references to the Company shall include its subsidiaries and
Affiliates.

 

18.                         You acknowledge that a violation by you of any of
the provisions in paragraphs 7, 8, 9, 10, 11 and 12 would cause irreparable
damage to the Company in an amount that would be

 

4

--------------------------------------------------------------------------------



 

material but not readily ascertainable, and that any remedy at law (including
the payment of damages) would be inadequate.  Accordingly, you agrees that,
notwithstanding any provision of this letter to the contrary, the Company, shall
be entitled (without the necessity of showing economic loss or other actual
damage) to injunctive relief (including temporary restraining orders,
preliminary injunctions and/or permanent injunctions) in any court of competent
jurisdiction for any actual or threatened breach of any of the covenants set
forth in paragraphs 7, 8, 9, 10, 11 and 12  in addition to any other legal or
equitable remedies it may have.  The preceding sentence shall not be construed
as a waiver of the rights that the Company may have for damages under this
letter or otherwise, and all of the Company’s rights shall be unrestricted.

 

19.                         The Company reserves the right, at any time, to
modify the terms hereof, including, without limitation, salary and benefits. 
The failure of a party to insist upon strict adherence to any term of this
letter on any occasion shall not be considered a waiver of such party’s rights
or deprive such party of the right thereafter to insist upon strict adherence to
that term or any other term of this letter.  No failure or delay by either party
in exercising any right or power hereunder will operate as a waiver thereof, nor
will any single or partial exercise of any such right or power, or any
abandonment of any steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power.  This
offer letter contains the entire terms of the offer of employment extended
hereunder, and supersedes all prior or contemporaneous oral or written
understandings or previous offers extended by the Company.

 

20.                         You have until Friday, October 12, 2018 to accept
the terms of this offer by executing below and delivering an executed copy to
the Company’s representatives; after such date, this offer set forth in this
letter shall expire and be rescinded by the Company.

 

21.                         The rights and obligations of the parties under the
provisions of this letter shall survive, and remain binding and enforceable,
notwithstanding the termination of this letter, the termination of your
employment or services hereunder.

 

[Signature page follows]

 

5

--------------------------------------------------------------------------------



 

 

Sincerely,

 

 

 

/s/ Craig D. Fischer

 

Craig D. Fischer

 

Chief Financial Officer

 

Accepted and agreed to

 

 

 

By:

/s/ Jennifer Lopez-Gottardi

 

 

Jennifer Lopez-Gottardi

 

 

 

Date:

10/7/2018

 

 

[Signature Page to Offer Letter – Lopez-Gottardi]

 

--------------------------------------------------------------------------------



 

Appendix

 

Defined Terms

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without limitation, all
business information (whether or not in written form) which relates to the
Company, or its customers, suppliers or contractors or any other third parties
in respect of which the Company has a business relationship or owes a duty of
confidentiality, or their respective businesses or products, and which is not
known to the public generally other than as a result of your breach of this
letter, including but not limited to: technical information or reports;
formulas; trade secrets; unwritten knowledge and “know-how”; operating
instructions; training manuals; customer lists; customer buying records and
habits; product sales records and documents, and product development, marketing
and sales strategies; market surveys; marketing plans; profitability analyses;
product cost; long-range plans; information relating to pricing, competitive
strategies and new product development; information relating to any forms of
compensation or other personnel-related information; contracts; and supplier
lists.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

“Plan” means the Hemisphere Media Group, Inc. Amended and Restated 2013 Equity
Incentive Plan.

 

--------------------------------------------------------------------------------
